There are three decisions of our Courts directly in point in favor of the plaintiff's recovery, to wit, an Anonymous case in 2 Hay. Rep. 161,James v. Masters, 3 Murph. Rep. 110, and Black v. Ray, 1 Dev. and Bat. Rep. 334. These cases establish, beyond question, that the bequest of a slave for life, without limiting the remainder over, passes only a life-estate to the legatee; that the assent of the executor extends no further than to such life-interest; and that the reversion remains in the executor, which he may assert after the death of the life owner. The present plaintiff is the executor of the first executor, and consequently represents the first testator, and may maintain the action. If the defendant has any claim for one-third part of the slave in question, and her issue, he must assert it at the proper time, as the administrator of his wife.
PER CURIAM.                               Judgment affirmed. *Page 199